United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 19, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-20311
                          Summary Calendar


JOHNNY A. NECESSARY,

                                     Plaintiff-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:04-CV-2072
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Johnny A. Necessary, Texas prisoner # 690032, was convicted

of robbery and sentenced to 60 years of imprisonment.       Necessary

appeals the district court’s order redesignating his 28 U.S.C.

§ 2241 petition as a 42 U.S.C. § 1983 complaint.   “This Court

must examine the basis of its jurisdiction, on its own motion, if

necessary.”    Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).

Because the district court’s order did not dispose of any of

Necessary’s claims, it was not a final judgment under 28 U.S.C.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-20311
                                -2-

§ 1291.   It also was not an interlocutory order specified in

28 U.S.C. § 1292(a), was not certified by the district court as

immediately appealable under FED. R. CIV. P. 54, and did not meet

the collateral order doctrine.   Accordingly, this court does not

have jurisdiction over Necessary’s appeal.   See Acoustic Sys.,

Inc. v. Wenger Corp., 207 F.3d 287, 290 (5th Cir. 2000); Dardar

v. Lafourche Realty Co., 849 F.2d 955, 957 (5th Cir. 1988);

Thompson v. Betts, 754 F.2d 1243, 1245 (5th Cir. 1985).

Necessary’s appeal is DISMISSED.   Necessary’s motion to compel

production of documents is also DENIED AS MOOT.